Wood, J. The incorporated town of Mena passed an ordinance requiring those who desired to follow the occupation of jeweler within the corporate limits of the said town first to pay a license in the sum of ten dollars, and subjecting those who carried on said business without paying said license to a fine of not more than $25. The appellee was convicted before the mayor of said town for a violation of the aforesaid ordinance, and fined in the sum of $10. On appeal to the circuit court the cause was heard upon demurrer to the charge, and the court rendered judgment dismissing the case and discharging appellee, whereupon the town appealed. The power to pass this ordinance is not expressly conferred by statute; it is not necessarily or fairly implied from the powers expressly granted; nor is it one of those inherent powers essential to the existence or good government of such corporations. The ordinance, therefore, is ultra vires and void. Dill. Mun. Corp.'§ 89 (55), and authorities cited; Sand. & H. Dig., §§ 5130 to 5150; 13 Am. L. Reg. 632; ex parte Martin, 27 Ark. 467; Tucker v. Town of Waldron, 31 Ark. 462; Cooley, Tax. p. 678; Ould v. City of Richmond, 23 Graft. 464; Horr & Bemis, Mun. Police Ordinances, § 15. Affirm.